Citation Nr: 0915993	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to initial compensable rating for elevated levels 
of creatine phosphokinase (CPK), claimed as a blood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1983 to November 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
elevated levels of CPK, claimed as a blood disorder, 
assigning a noncompensable (0 percent) evaluation effective 
January 2003.  The grant was apparently based on a finding 
that the intermittently elevated CPK was of unknown etiology 
and therefore was attributed to an undiagnosed illness.  As 
the Veteran had active duty in Southwest Asia during the 
Persian Gulf War, service connection was warranted under 
38 C.F.R. § 3.317.

The Veteran appeals for the assignment of an initial 
compensable rating.
It is pertinent to note that separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  

The Veteran contends, in essence, that his elevated CPK 
levels are disabling and warrant a compensable rating.  In 
his March 2006 substantive appeal, he pointed out that his 
last VA compensation examination was in July 2003 and that 
his condition has worsened since then.  The Veteran indicated 
that his private physician told him that his muscles are 
"tearing away from his bones", which he attributed to his 
elevated CPK levels.  The relevant medical evidence is 
summarized below.

In March 2001, the Veteran's CPK level was 150, which was 
reported to be within normal limits.  However, in June 2001, 
the CPK was 407, which was noted as abnormally elevated.  A 
private physician in August 2001 found evidence of a possible 
myopathic disorder in the right tibialis anterior and vastus 
lateralis muscles.  Another private medical record from 
November 2001 linked the Veteran's elevated CPK levels with 
his service in Desert Storm.  A muscle biopsy done after 
finding elevated CPK levels came back as normal, but the 
physician opined that the Veteran's intermittent CPK 
elevations were probably connected to underlying idiopathic 
myopathy.  

A July 2003 VA examination showed a CPK level of 207; the 
examiner noted at that time that the history of the Veteran's 
idiopathic elevation of his CPK level seemed to have 
resolved.  During the examination, the Veteran complained of 
diffuse muscle pain, primarily located in his thoracic and 
cervical spine and knees.  The examiner found no diffuse 
pinpoint tenderness, atrophies, contractures, or deficits of 
the knees.  

In December 2003, a private physician noted the Veteran's 
history of unusual myopathy with elevated CPK and Aldolase 
levels.  Laboratory results showed a CPK level of 341 and an 
Aldolase level of 6.7.  In April 2004, the Veteran's CPK 
level was still elevated at 261.  Another blood study was 
obtained a few days later, which showed a CPK level of 311.  

In June 2006, a private physician stated that the Veteran had 
recurrent elevations of CPK enzymes since his military 
service.  This doctor recorded a CPK level of 417 in April 
2006, and he concluded that the Veteran had some form of 
chronic neuromuscular disorder with persistent features of 
myopathy.  

There are several reasons why this appeal must be remanded to 
the AMC/RO.  First the June 2006 private medical record is 
additional evidence that has been submitted since the January 
2006 SOC.  This additional evidence is relevant as it shows 
that the Veteran's most recent CPK level was quite high and 
the examiner raised a suspicion of an underlying chronic 
neuromuscular disease.  As this evidence is pertinent to the 
claim for a compensable rating for the issue on appeal, the 
Board finds that a remand is necessary to allow for AMC/RO 
review as the Veteran has not waived initial consideration of 
this evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).

The Board also finds that an examination and medical opinion 
are warranted.  In support of the denial of a compensable 
rating, the RO determined that the Veteran's elevated CPK 
levels were not manifestations of a disease entity; it was 
specifically found that there was no indication of an 
underlying cardiovascular disease.  See January 2006 
statement of the case.  However, as noted above, there is 
medical evidence suggesting that the Veteran's intermittently 
elevated CPK levels are due to an underlying chronic 
neuromuscular disorder.  

There are no rating criteria for elevated CPK levels.  Thus, 
the RO rated the disorder by analogy (38 C.F.R. § 4.20) to 
hypochromic-microcytic and megaloblastic anemia.  See 
38 C.F.R. § 4.117, Diagnostic Code (DC) 7700, which also 
provides ratings for iron deficiency and pernicious anemia.  
However, the threshold question in determining whether a 
compensable rating is warranted for the Veteran's elevated 
CPK levels is whether there is an underlying disease causing 
such abnormal blood studies.  There is medical evidence of an 
underlying neuromuscular disease but service connection is in 
effect for fibromyalgia, currently 10 percent disabling, 
which is manifested by joint and muscle pain.  The evaluation 
of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  See 38 
C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In view of the forgoing, to include the time that has elapsed 
since the last VA compensation examination, the claim of 
increased disablement, the question of whether there is an 
underlying disease causing elevated CPK levels and if so 
whether such a disease is manifested by symptoms and 
functional impairment that is distinguishable from the 
Veteran's service-connected fibromyalgia, a more current and 
thorough VA examination is warranted.  38 C.F.R. § 3.327; 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  See also 38 C.F.R. 
§ 4.14; Esteban, supra.  

Lastly, all VA medical examination and treatment reports and 
any private medical records that have not been obtained, 
which pertain to the Veteran's claim on appeal, must be 
obtained for inclusion in the record.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all applicable 
notice and assistance requirements set 
forth in the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

2. All VA medical examination and 
treatment reports and any private medical 
records that have not been obtained, which 
pertain to the Veteran's claim on appeal, 
must be obtained for inclusion in the 
record.

3.  The AMC/RO should afford the Veteran a 
comprehensive VA medical examination for 
the purpose of determining (a) whether his 
intermittently elevated CPK level alone is 
productive of symptoms and functional 
impairment; (b) whether there is an 
underlying disease that is manifested by 
elevated CPK levels, and if the answer to 
(b) is yes, (c) the examiner must 
distinguish, to the extent possible, any 
symptoms and functional impairment 
attributable to such disease from 
impairment caused by the his service-
connected fibromyalgia.  The claims file 
should be sent to the examiner, and the 
examiner should review the relevant 
evidence in the claims file.  

After obtaining a medical history, the 
clinical examination and obtaining a 
current CPK level, as well as any other 
tests that are deemed necessary, the 
examiner should answer the following 
questions:  

(a)	What symptoms and abnormal 
physical findings, if any, 
are solely due the Veteran's 
elevated CPK levels? 
(b)	Does the Veteran have an 
underlying disease that is 
manifested by elevated CPK 
levels?
(c)	If the answer to (b) is 
yes, the examiner is 
requested, to the extent 
possible, to distinguish all 
symptoms, signs and overall 
functional impairment, if 
any, which are attributable 
to such an underlying 
disease manifested by 
elevated CPK levels from any 
symptoms, signs and overall 
functional impairment due to 
fibromyalgia or any 
nonservice-connected 
disorder that may be 
present.  

The examiner is requested to provide a 
rationale for any opinion provided.  Any 
diagnostic studies or tests and any 
specialty examinations deemed necessary 
should be accomplished.  If the clinician 
is unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

4.  Thereafter, the Veteran's claim for an 
initial compensable rating for his 
elevated CPK levels claimed as a blood 
disorder must be adjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the rating 
assigned is not granted to the Veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case, which addresses all 
evidence received after the January 2006 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


